Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,3-8,10-14 and 16-23 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Arguments
Applicant's arguments filed 11/29/2021 with respect to the prior art rejections of the independent claims have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5-8,11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al (US Pub. No. 2011/0286594), hereafter, "Resch," in view of Grube et al (US Pub. No. 2013/0325820), hereafter, “Grube.”

As to claim 1, Resch discloses a method in a server (Fig. 1, label 16) for providing a consistent view of a resource stored in at least one datacenter of a plurality of datacenters (Fig. 1, labels 22 and 36) the method comprising:
receiving a request for the resource at the server, the server in a first datacenter of the plurality of datacenters, the request including a consistency indicator (Fig. 11, label 232 and [0141], particularly, “The method begins with step 232 where processing module receives a retrieve data message from a requester to retrieve data (e.g., a user device, a dispersed storage (DS) processing module, a storage integrity processing unit, a DS managing unit, and a DS unit). Such a retrieve data message may include one or more of…a consistency requirement”); and
detecting the presence of the consistency indicator in the request (Fig. 11, label 232 and [0141]-[0143], particularly (emphasis added by examiner), “The method begins with step 232 where processing module receives a retrieve data message from a requester to retrieve data (e.g., a user device, a dispersed storage (DS) processing module, a storage integrity processing unit, a DS managing unit, and a DS unit). Such a retrieve data message may include one or more of…a consistency requirement…At step 234, the processing module determines error coding dispersal storage function parameters. Such parameters of the error coding dispersal storage function parameters includes a pillar width, a write threshold, a consistency threshold, a special threshold, a read threshold, a preliminary retrieval threshold, a retrieval threshold, a read threshold, and a decode threshold. Such a determination may be based on one or more of information received in the retrieve data message, the DS unit storage set, a vault lookup, a command, a message, and a predetermination.” That is, it is clear since “a consistency threshold” is determined from “a retrieve data message,” it follows that there is a determination that “the retrieve data message” contains “a consistency requirement” (“consistency indicator” from the claim”) or does not contain “a consistency requirement”) 
in response to detecting the presence of the consistency indicator:
determining a consistency key based at least in part on the request (Fig. 11, label 232 and [0141]-[0143], particularly (emphasis added by examiner), “The method begins with step 232 where processing module receives a retrieve data message from a requester to retrieve data (e.g., a user device, a dispersed storage (DS) processing module, a storage integrity processing unit, a DS managing unit, and a DS unit). Such a retrieve data message may include one or more of…a consistency requirement…At step 234, the processing module determines error coding dispersal storage function parameters. Such parameters of the error coding dispersal storage function parameters includes a pillar width, a write threshold, a consistency threshold, a special threshold, a read threshold, a preliminary retrieval threshold, a retrieval threshold, a read threshold, and a decode threshold. Such a determination may be based on one or more of information received in the retrieve data message, the DS unit storage set, a vault lookup, a command, a message, and a predetermination.”);
determining a preferred datacenter of the plurality of datacenters for fulfilling the request based at least in part on the consistency key (Fig. 11, label 234, 236, 238 and [0143]-[0148], particularly (emphasis added by examiner), “At step 234, the processing module determines error coding dispersal storage function parameters. Such parameters of the error coding dispersal storage function parameters includes a pillar width, a write threshold, a consistency threshold…The method continues at step 238 where the processing module selects DS units for retrieval from the DS unit storage set to produce selected DS units. Such a selection may be based on one or more the DS unit storage set, the error coding dispersal storage function parameters...”; error coding dispersal storage function parameters include “a consistency threshold” (“consistency key”) which in turn is used for “DS unit” selection); and
redirecting the request to the preferred datacenter (Fig. 11, labels 238, 240 and [0149], particularly, “The method continues at step 240 where the processing module issues data retrieval requests to the DSN (e.g., to the selected DS units) for the set of encoded data slices.”). 
Resch does not explicitly disclose the consistency indicator comprising information that identifies one of a plurality of scopes of consistency for the requested resource. That is, Resch’s consistency indicators are more broadly consistency thresholds and consistency requirements.
But, Grube discloses detecting the presence of a consistency indicator, the consistency indicator comprising information that identifies one of a plurality of scopes of consistency for the requested resource ([0114], particularly, “The method continues at step 138 where the processing module determines first and second error coding dispersal storage function parameter sets that correspond to the data and second data. The determination may be based on one or more of…a communications requirement…For example, the processing module determines the first error coding dispersal storage function parameters to include a pillar width and a threshold to favor reliability for transmission of the data when the data represents high quality video information.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Resch and Grube in order to provide a means to differentiate varying levels of data integrity requirements in a known and reliable manner. 

 As to claims 8 and 14, they are rejected by a similar rationale by that set forth in claim 1’s rejection.

As to claims 5, 11, and 18, the teachings of Resch and Grube as combined for the same reasons set forth in claim 1’s rejection further disclose said determining a preferred data center comprises: 
determining the preferred data center in a frontend of the first datacenter (Resch, Fig. 11, label 238 and Fig. 1); and 
wherein said redirecting the request to the preferred datacenter comprises:
redirecting the request to the preferred datacenter using binding redirection (Resch, Fig. 11, labels 238, 240 and [0149], particularly, “The method continues at step 240 where the processing module issues data retrieval requests to the DSN (e.g., to the selected DS units) for the set of encoded data slices.”). 

As to claims 6, 12, and 19, the teachings of Resch and Grube as combined for the same reasons set forth in claim 1’s rejection further disclose the consistency indicator is scoped to at least one of an application, a user, or an organization (Resch, [0141], particularly, “Such a retrieve data message may include one or more of a user identifier (ID), a user device ID, a request code, a date ID, a data object name, a data file name, a source name, a data type indicator, a data object hash, a vault ID, a data size indicator, a performance indicator, a priority indicator, a security indicator, a storage requirement, a consistency requirement, and a retrieval threshold requirement.”).

As to claims 7, 13, and 20, the teachings of Resch and Grube as combined for the same reasons set forth in claim 1’s rejection further disclose the consistency indicator is scoped to an organization and the consistency indicator further includes a scenario identifier (Resch, [0141], particularly, “Such a retrieve data message may include one or more of a user identifier (ID), a user device ID, a request code, a date ID, a data object name, a data file name, a source name, a data type indicator, a data object hash, a vault ID, a data size indicator, a performance indicator, a priority indicator, a security indicator, a storage requirement, a consistency requirement, and a retrieval 

As to claim 17, the teachings of Resch and Grube as combined for the same reasons set forth in claim 1’s rejection further disclose the preferred datacenter is determined for every request that includes a consistency indicator (Resch, Fig. 11 and [0141]).

Allowable Subject Matter
Claims 3-4,10,16 and 21-23 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452